EXHIBIT 10.1


SEPARATION, RELEASE AND CONSULTING AGREEMENT



AMCORE Financial, Inc. (the "Company") and Kenneth E. Edge ("Executive") enter
into this Separation, Release and Consulting Agreement (this "Agreement"), which
was signed by Executive on the 22nd day of February, 2008 and is effective on
the 1st day of March, 2008 (the eighth day after the date signed by Executive).


WITNESSETH:


WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer;


WHEREAS, Executive and the Company have agreed that Executive will resign from
his position as the Company's Chief Executive Officer on February 22, 2008, but
remain an employee and the Chairman of the Board of the Company until
immediately prior to the 2008 Annual Meeting of the Company's stockholders on
May 6, 2008; and


WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties and obligations arising between them, including,
but in no way limited to, any rights, duties and obligations that have arisen or
might arise out of or are in any way related to Executive's employment with the
Company and the conclusion of that employment.


NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:
 
Section 1. Executive hereby resigns from his position as Chief Executive Officer
and from all appointments he holds with the Company and its affiliates,
effective as of February 22, 2008, except that he will remain the Chairman of
the Board of the Company and continue to perform substantially all acts
necessary or advisable to fulfill the duties and responsibilities of his
position as Chairman of the Board until his resignation therefrom immediately
prior to the 2008 Annual Meeting of the Company's stockholders on May 6, 2008.
Executive understands and agrees that his employment with the Company will
continue until the close of business on May 6, 2008 (the "Termination Date").
After the Termination Date, Executive is no longer required to perform any
services for the Company except as set forth in Section 3 hereof, and is thus no
longer authorized to incur any expenses, obligations or liabilities on behalf of
the Company, unless specifically authorized herein or directed by an executive
officer of the Company.
 
Section 2. The Company hereby agrees to continue to provide Executive with his
current base salary and benefits during the period from the date hereof until
the Termination Date and to pay Executive his current base salary for the period
from the Termination Date through February 22, 2009 (the "Salary Continuation
Period"), through the normal payroll process of bi-weekly payments
(collectively, the "Salary Continuation Payments"), less all applicable
withholding taxes and other customary payroll deductions. The Salary
Continuation Payments will commence on the first payroll date following the
Termination Date. In the event of the Executive’s death prior to February 22,
2009, the Salary Continuation Payments shall continue to be paid to Executive's
spouse and, except to the extent benefits contemplated herein are expressly
provided by their terms to heirs and beneficiaries, the Company shall have no
further obligations to Executive’s heirs or beneficiaries under this Agreement.
 

--------------------------------------------------------------------------------


 
Section 3. In consideration for the Salary Continuation Payments, the Company
hereby engages Executive as a consultant and advisor with respect to its banking
businesses and their operations for the compensation hereinafter set forth, and
Executive hereby accepts this engagement for such compensation. Executive's
engagement under this paragraph shall commence on the first business day
following the Termination Date, and shall terminate on February 22, 2009 (the
"Consulting Period"). Upon reasonable request, Executive shall advise the
Company and its subsidiaries with respect to their businesses and operations
within the general areas of his knowledge and shall remain available for such
reasonable consulting, advisory services and such other assignments as may
reasonably be requested from time to time and agreed to by Executive, which
agreement shall not be unreasonably withheld. Executive shall perform his duties
in such manner, at such times and at such places as the Company may reasonably
request and Executive agrees, which agreement shall not be unreasonably
withheld. In no event shall Executive be required to devote more than 300 hours
to the performance of such consulting services; provided, however that such
consulting services shall be scheduled so that they will not interfere with
other employment of Executive during normal business hours. The Company shall
reimburse Executive for all reasonable expenses, including travel expenses,
necessarily incurred by him in the performance of his obligations under this
paragraph; provided, however, that (a) Executive shall submit to the Company
appropriate documentation for such expenses within 30 days after the end of the
month in which such expense has been incurred and that (b) the Company shall
have approved the expenditure of any expense exceeding $250 prior to the
incurrence of such expense. The parties agree that, insofar as this paragraph is
applicable, Executive shall at all times be an independent contractor and not an
agent, employee or representative of the Company or its subsidiaries and that he
shall have no power under this Agreement to bind or obligate the Company or its
subsidiaries in any way whatsoever.
 
Section 4. Executive acknowledges and agrees that other than as specifically set
forth in this Agreement, he is not and will not be due any compensation,
including, but not limited to, compensation for unpaid salary (except for
amounts, if any, of accrued or unused but earned vacation time or vacation pay
from the Company or any of its affiliates), unpaid bonus, and severance, and
following the Termination Date, except as expressly provided herein, he will not
be eligible to participate in any of the benefit plans of the Company or any of
its affiliates, whether currently existing or not, including without limitation,
the AMCORE Financial Security Plan (the "Security Plan"), the AMCORE Financial,
Inc. Deferred Compensation Plan (the "Deferred Compensation Plan"), stock
purchase plans, travel accident insurance, personal accident insurance,
accidental death and dismemberment insurance and short-term and long-term
disability insurance; provided, however, that nothing herein shall limit
Executive's ability to convert the Executive's long-term disability coverage
into long-term care coverage at his cost pursuant to the terms of such plan or
to continue life insurance coverage for Executive and his spouse pursuant to the
terms of such plans at his cost. Executive also acknowledges and agrees that no
provision in this Agreement shall limit the authority of the Company, including
but not limited to a committee or administrator of the Company, to interpret the
terms and conditions of the Company's benefit plans and policies.
 
2

--------------------------------------------------------------------------------


 
Section 5. The Company also hereby acknowledges and agrees that Executive shall
continue to participate in the Company's 2008 Annual Incentive Plan through the
Termination Date, and that any bonus for the 2008 fiscal year shall be prorated
for the period January 1, 2008 through the Termination Date based upon the
Company's performance during the 2008 year. Following the Termination Date,
Executive shall be eligible to receive any payments owed, if any, as a result of
the performance awards granted on January 1, 2006 under the Company's 2005 Stock
Award and Incentive Plan.
 
Section 6. The Company hereby acknowledges and agrees that Executive shall
continue to participate in the Amcore Stock Option Advantage Plan, Security
Plan, the Deferred Compensation Plan and the AMCORE Financial, Inc. Supplemental
Executive Retirement Plan (the "SERP") through the Termination Date. Executive's
interest in the Security Plan and Deferred Compensation Plan, including but not
limited to the amount and timing of distributions under each plan, shall be made
in accordance with the terms and conditions of each such plan, as such plans are
in effect from time to time. Executive's benefit under the SERP shall be
determined in accordance with the terms and conditions of the SERP except for
the following express modifications:
 
(a) Executive shall be eligible to receive benefits payable under the SERP as of
the first of the month following the Termination Date;
 
(b) The assumed interest rate that shall be used to calculate Executive's
retirement benefit in accordance with Section 4.2(a) of the SERP shall be six
percent; and
 
(c) The amount of benefits payable under the SERP will be computed in accordance
with the early retirement methodology recently adopted by the Compensation
Committee of the Board of Directors, including a reduction on account of Early
Retirement (as defined in the SERP) amounting to 5% for each year (prorated for
partial years) by which Executive's Early Retirement precedes Executive's Normal
Retirement Date (as defined in the SERP).
 
3

--------------------------------------------------------------------------------


 
Section 7. To the extent unvested, all of Executive's options to acquire shares
of the Company's common stock ("Common Stock") under the Amcore Financial, Inc.
1995 Stock Option Incentive Plan and Amcore Financial, Inc. 2000 Stock Option
Incentive Plan shall fully vest and become exercisable as of the Termination
Date and all options under such plans may be exercised until the earlier of (i)
the third anniversary of the Termination Date or (ii) the expiration of the term
of each specific option as set forth in Executive's applicable option
agreements, and shall thereafter terminate to the extent not previously
exercised. Notwithstanding anything to the contrary in any specific option
agreement, to the extent unvested, all of Executive's options to acquire Common
Stock under the Amcore Financial, Inc. 2005 Stock Award and Incentive Plan shall
continue to vest at the stated rate in the related option agreements and all
options under such plan shall be exercisable until the stated expiration of the
option. To the extent there are restrictions on any award of restricted Common
Stock to Executive as listed on Exhibit A, such restrictions shall lapse as of
the Termination Date. The parties acknowledge and agree that the options and
restricted stock as listed on Exhibit A comprise all of the options to acquire
Common Stock and restricted Common Stock held by Executive as of the date
hereof.
 
Section 8. The Company shall provide Executive and his current spouse, at no
cost to Executive or his current spouse, with medical and dental benefits, which
are substantially similar to those offered to similarly situated active
employees of the Company, until the earlier of (i) the date in which Executive
obtains age 65 or (a) the date in which Executive obtains other full-time
employment with an employer which provides health insurance coverage and
Executive becomes a participant therein. In connection with the provision of
such continued medical and dental benefits to Executive by the Company, if
requested by the Company, Executive shall elect to continue his participation
(and if applicable, his spouse) in the Company's group health (medical and
dental) insurance benefit plan presently available to the Company’s executives
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"). In the event of Executive's death prior to age 65, such health
insurance continuation to Executive and his spouse shall cease upon Executive's
death and the Company shall have no further obligations to Executive's heirs or
beneficiaries with respect to the benefits provided in this Section 8, except
that any qualified beneficiary of Executive may elect COBRA coverage, at the
qualified beneficiary's expense, to the extent the Company is required to offer
such coverage to such qualified beneficiary under COBRA. In accordance with the
policies and procedures of the Company, at age 65, Executive may purchase, at
Executive's sole expense, supplemental health insurance coverage by the Company,
at the same rate offered to retirees of the Company.
 
Section 9. In accordance with Section 5(a)(iii) of the Executive Insurance
Agreement, by and between the Company and Executive, dated as of August 10, 1998
(the “Insurance Agreement”), Executive hereby acknowledges and agrees that the
Insurance Agreement shall terminate as of the Termination Date, and that
Executive has no interest or right with respect to the Policy (as defined under
the Insurance Agreement) as of the Termination Date.
 
4

--------------------------------------------------------------------------------


 
Section 10. The Company shall transfer to the Executive ownership of the
automobile that was regularly used by Executive to perform his duties as Chief
Executive Officer of the Company.
 
Section 11. The Company shall indemnify, in accordance with and to the fullest
extent permitted by applicable law, statutes and regulations as they may exist
from time to time, Executive if he becomes a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative ("Claim"), by reason of
the fact that he was a director, officer, employee or agent of the Company or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation (including but not limited to a subsidiary or
affiliate of the Company), partnership, joint venture, trust or other
enterprise, against expenses (including attorneys' fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred in connection with
the action, suit or proceeding. Expenses of Executive incurred in defending a
civil or criminal action, suit or proceeding will be paid by the Company as they
are incurred upon receipt of an undertaking by or on behalf of Executive to
repay the amount if it is ultimately determined by a court of competent
jurisdiction that he is not entitled to be indemnified by the Company. The
Company's obligations described in the paragraph shall continue for a period of
not less than five (5) years after the Termination Date; provided, however, that
all rights to indemnification in respect of any Claim asserted or made within
such period shall continue until the final disposition of such claim.
 
Section 12. At all times after the Termination Date, Executive will maintain the
confidentiality of all information in whatever form concerning the Company or
any of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, employees, trade practices, trade secrets,
know-how or other matters which are not generally known outside the Company, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on his own behalf or on behalf of any third
party, unless specifically requested by or agreed to in writing by an executive
officer of the Company. Executive has returned or will immediately return to the
Company all reports, files, memoranda, records, computer equipment and software,
credit cards, cardkey passes, door and file keys, computer access codes or disks
and instructional manuals, and other physical or personal property which he
received or prepared or helped prepare in connection with his employment with
the Company, its subsidiaries and affiliates, and Executive has not retained and
will not retain any copies, duplicates, reproductions or excerpts thereof.
 
5

--------------------------------------------------------------------------------


 
Section 13. From the date Executive signs this Agreement until the first
anniversary of the end of the Consulting Period,
 
(a) Executive will not, directly or indirectly, solicit, entice, persuade or
induce (or authorize or assist in the taking of any such actions by any third
party) any employee of the Company or its affiliates or any person employed by
the Company or its affiliates for the purpose of being hired by Executive or any
other person; and
 
(b) Executive will not, directly or indirectly, solicit, entice, persuade or
induce (or authorize or assist in the taking of any such actions by any third
party) any person or entity who is known to Executive to be or have been a
customer or supplier of the Company within the two-year period immediately
preceding the Termination Date to terminate his, her or its relationship with
the Company or initiate or expand his, her or its relationship with a competitor
of the Company.
 
Section 14. Unless waived in writing by the Company, from the date Executive
signs this Agreement until the first anniversary of the end of the Consulting
Period, Executive will not directly or indirectly engage in, invest in,
participate in the management (with or without pay) of, or act as a consultant
(with or without pay) for or employee of, any business operation of any
enterprise if such operation or business significantly competes with the
business of the Company in, and has an office in, the area within one hundred
fifty (150) miles of the Company's current executive offices in Rockford,
Illinois.
 
Section 15. At all times after the date Executive signs this Agreement,
Executive will not disparage or criticize, orally or in writing, the business,
products, policies, decisions, directors, officers or employees of the Company
or any of its operating divisions, subsidiaries or affiliates to any person.
 
Section 16.
 
(a) In consideration for the payments and benefits provided herein, Executive,
on behalf of himself, his heirs, executors, administrators, assigns, affiliates
and agents do hereby knowingly and voluntarily release, acquit and forever
discharge the Company and any affiliates, successors, assigns and past, present
and future directors, officers, employees, trustees and shareholders (the
"Amcore Released Parties") from and against any and all charges, complaints,
claims, cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date that Executive signs this Agreement, exists, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Company
or its affiliates and the conclusion thereof, which Executive, or any of his
heirs, executors, administrators and assigns and affiliates and agents ever had,
now has or at any time hereafter may have, own or hold against the Amcore
Released Parties. Executive acknowledges that, in exchange for this release, the
Company is providing Executive with a total consideration, financial and
otherwise, which exceeds what Executive would have received had Executive not
given this release.
 
6

--------------------------------------------------------------------------------


 
(b) Except to the extent that such waiver is precluded by law, order, or
regulation, the Executive further agrees forever that he will not file,
initiate, or cause to be filed or initiated, any claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any claim, demand, or cause of action released herein, nor shall he participate,
assist or cooperate in any claim, charge, suit, grievance, complaint, action or
proceeding regarding any of the Amcore Released Parties, whether before a court
or administrative agency or otherwise. Furthermore, Executive agrees that he
will waive the right to seek or be entitled to any award of equitable or
monetary relief in any action or proceeding brought on his behalf, that arises
out of the matters released by him under this Agreement. If Executive is
identified in any action related in any way to the matters released or waiver
herein, he agrees that he shall permanently opt out of the class at the first
available opportunity.
 
(c) By executing this Agreement, Executive is waiving all claims against the
Amcore Released Parties arising under federal, state and local labor and
anti-discrimination laws and any other restriction on the right to terminate
employment, including, without limitation, claims arising under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, and the Illinois Human Rights Act, all as amended.
 
(d) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE AMCORE RELEASED PARTIES FROM
ALL CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 ("ADEA"). EXECUTIVE FURTHER AGREES: (i)
THAT EXECUTIVE'S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY
AND IN COMPLIANCE WITH THE OLDER WORKER'S BENEFIT PROTECTION ACT OF 1990; (ii)
THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (iii) THAT THE SALARY
CONTINUATION PAYMENTS AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT
BE PROVIDED TO ANY EMPLOYEE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY
WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, THAT SUCH PAYMENTS AND
BENEFITS WOULD NOT HAVE BEEN PROVIDED HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND
THAT THE PAYMENTS AND BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE;
(iv) THAT EXECUTIVE HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (v) THAT THE COMPANY HAS GIVEN
EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS RELEASE OF HIS RIGHTS UNDER ADEA, ALTHOUGH HE MAY SIGN THIS AGREEMENT
SOONER IF HE SO DESIRES; (vi) THAT EXECUTIVE REALIZES THAT HE HAS SEVEN (7) DAYS
FROM THE DATE HE SIGNS THIS AGREEMENT IN WHICH TO REVOKE THIS RELEASE BY WRITTEN
NOTICE TO THE UNDERSIGNED; AND (vii) THAT THIS ENTIRE AGREEMENT SHALL BE VOID
AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE
CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE
AND ENFORCEABLE.
 
7

--------------------------------------------------------------------------------


 
(e) In consideration for the releases and other commitments provided herein by
Executive, the Company, on behalf of itself, its present, past and future
shareholders, directors, and officers, and its subsidiaries, affiliates,
successors, assigns, and agents, does hereby knowingly and voluntarily release,
acquit and forever discharge Executive, his heirs, executors, administrators,
assigns, affiliates and agents, from and against any and all charges,
complaints, claims, cross-claims, third-party claims, counterclaims,
contribution claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, which,
at any time up to and including the date that Executive signs this Agreement,
exists, have existed or may arise from any matter whatsoever occurring,
including, but not limited to, any claims arising out of or in any way related
to Executive's employment with and/or actions taken on behalf of, the Company or
its affiliates or subsidiaries which the Company, any of its present, past and
future shareholders, directors, or officers, or any of its subsidiaries,
affiliates, successors, assigns or agents ever had, now has or at any time
hereafter may have, own or hold against Executive, his heirs, executors,
administrators, assigns, affiliates or agents; provided, however, that
notwithstanding the foregoing, the release set forth herein shall not apply to,
and shall have no effect with respect to, claims, liabilities, damages, actions,
costs, losses and expenses arising out of Executive's actions which are finally
determined by a court of competent jurisdiction to have been a felony violation
of criminal law directed against the Company.
 
Section 17. Executive represents to the Company that in executing this Agreement
he does not rely and has not relied upon any representation or statement not set
forth herein made by the Company or by any of the Company's agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.
 
8

--------------------------------------------------------------------------------


 
Section 18. Executive acknowledges by signing this Agreement that Executive has
read and understands this document, that Executive has conferred with or had
opportunity to confer with Executive's attorney regarding the terms and meaning
of this Agreement, that Executive has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Executive except as set forth in this Agreement, and that Executive has
signed the same KNOWINGLY AND VOLUNTARILY.
 
Section 19. Except for the provisions of Section 11 relating to indemnification
which shall be governed by Nevada law, this Agreement will be governed by and
construed and enforced under the laws of the State of Illinois, without regard
to its conflict of laws rules. Except for any action brought by the Company to
specifically enforce the provisions of this Agreement, any proceeding relating
to this Agreement shall be brought in a state or federal court located in
Winnebago County, Illinois. The Company and Executive hereby consent to personal
jurisdiction in any such action and to service of process by mail at the
addresses set forth herein and waive any objection to venue in any such Illinois
court.
 
Section 20. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.


Each party acknowledges and agrees that the other party will or would suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of any provision of this Agreement and therefore agrees that, in the
event of an actual or threatened breach or violation of such provisions, the
other party shall be awarded injunctive relief in a court of appropriate
jurisdiction to prohibit or remedy any such violation or breach or threatened
violation or breach, without the necessity of posting any bond or security, and
such right to injunctive relief shall be in addition to any other right or
remedy available to the other party.

 
9

--------------------------------------------------------------------------------


 
Section 21. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:
 
To Executive at:


Kenneth E. Edge
12256 Leighton Drive
Caledonia, IL 61011


with a copy to:


Richard W. Burke, Sr.
Burke Warren MacKay & Serritella PC
330 N. Wabash Avenue, Suite 2200
Chicago, IL 60611-3607


To the Company at:


AMCORE Financial, Inc.
501 Seventh Street
Rockford, Illinois 61104
Attention: James Waddell


with a copy to:


William R. Kunkel
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Suite 2100
Chicago, Illinois 60606

 
Section 22. This Agreement sets forth the entire agreement between the parties
hereto and may not be changed without the written consent of the parties. This
Agreement supersedes all prior agreements, understandings and proposals, whether
oral or written, by either party or by any officer, employee or representative
of either party hereto. The parties may execute this Agreement in two or more
counterparts each of which shall be deemed an original and all of which shall
constitute one and the same instrument. Executive also acknowledges and agrees
that Executive's Amended and Restated Transitional Compensation Agreement, dated
as of November 1, 2007, shall terminate effective as of February 22, 2008, and
thereafter shall be null and void.
 
Section 23. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise. In the event that a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company fails to
perform this Agreement, Executive shall be entitled to recover any legal fees
and expenses incurred in enforcing this Agreement against such successor.
 
10

--------------------------------------------------------------------------------


 
Section 24. The Company and Executive agree that neither this Agreement nor the
performance by the parties hereunder constitutes an admission by any of the
parties released in Section 16 of any violation of any federal, state or local
law, regulation, common law, breach of any contract or any other wrongdoing of
any type.
 
Section 25. The Company will pay the reasonable legal expenses (as shown on
appropriate documentation) incurred by Executive in connection with the
negotiation and preparation of this Agreement up to $10,000.
 
Section 26. If any provision of this Agreement is deemed by the Federal Deposit
Insurance Corporation or an appropriate federal banking agency to require a
“golden parachute payment” or a “prohibited indemnification payment” under 12
C.F.R. part 359, then the effectiveness of such provision, and the Company's
obligation to make any payment thereunder, shall be subject to regulatory
approval. The Company and Executive will cooperate to use all reasonable efforts
to obtain all necessary regulatory approvals as promptly as possible.
Notwithstanding whether such approvals are obtained, all other provisions of
this Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the signing
date set forth above.
 



    AMCORE FINANCIAL, INC.                      By:   

--------------------------------------------------------------------------------

                             Kenneth E. Edge
   

--------------------------------------------------------------------------------

Name: Jack D. Ward    
Title: Chairman of Compensation Committee
          of the Board of Directors

 
11

--------------------------------------------------------------------------------

 

EXHIBIT A


Grant Date
 
Expiration
Date
 
Plan ID
 
Number of Options
Granted
 
Option Price
 
Number of Options Exercisable at 2/22/08
 
5/22/2007*
   
5/20/2008
   
1995
   
10,698
   
30.1350
   
10,698
 
5/9/2000
   
5/9/2010
   
2000
   
20,000
   
19.2815
   
5,000
 
5/16/2001
   
5/16/2011
   
2000
   
25,000
   
20.1500
   
25,000
 
1/10/2002
   
1/10/2009
   
2000
   
45,278
   
22.7050
   
45,278
 
5/15/2002
   
5/15/2009
   
2000
   
35,399
   
24.5050
   
35,399
 
5/7/2003
   
5/7/2010
   
2000
   
9,879
   
23.7750
   
9,879
 
5/7/2003
   
5/7/2010
   
2000
   
18,741
   
23.7750
   
18,741
 
5/9/2003
   
5/9/2010
   
2000
   
21,259
   
23.7600
   
21,259
 
6/16/2003*
   
5/9/2010
   
2000
   
12,966
   
23.8700
   
12,966
 
6/10/2004*
   
8/13/2009
   
1995
   
17,279
   
29.0000
   
17,279
 
1/20/2005
   
1/20/2015
   
2000
   
45,000
   
29.8900
   
45,000
 
1/23/2006
   
1/23/2016
   
2005
   
52,000
   
30.5950
   
34,667
 
1/25/2007
   
1/25/2017
   
2005
   
51,550
   
32.9400
   
12,887
 
2/7/2007
   
2/7/2017
   
2005
   
25,400
   
34.4900
   
6,350
 
1/24/2008
   
1/24/2018
   
2005
   
80,000
   
20.4200
   
0
 



* Reload date

 
·
 Executive also has 2,627 shares of restricted stock which were issued on
1/3/2000 and which restrictions will lapse according to the agreement with
respect thereto.

 

--------------------------------------------------------------------------------

 
 